DENY and Opinion Filed February 13, 2020




                                         S    In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-20-00177-CV

                            IN RE JULES DYLAN STUER, Relator

                  Original Proceeding from the 255th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DF-17-05507

                              MEMORANDUM OPINION
                           Before Justices Bridges, Osborne, and Reichek
                                    Opinion by Justice Reichek


        Before the Court is relator’s February 10, 2020 petition for writ of mandamus. Entitlement

to mandamus relief requires relators to show both that the trial court has clearly abused its

discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d
124, 135–36 (Tex. 2004) (orig. proceeding). After reviewing the petition, and noting relator has

failed to provide us with any mandamus record, we conclude relator has not shown he is entitled

to the relief requested.




                                                1
       Accordingly, we DENY relator’s petition for writ of mandamus. See TEX. R. APP. P.

52.8(a) (the court must deny the petition if the court determines relator is not entitled to the relief

sought).




                                                    /Amanda L. Reichek/
                                                    AMANDA L. REICHEK
                                                    JUSTICE


200177F.P05




                                                 –2–